

115 S2407 IS: Gateway to Careers Act of 2018
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2407IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Ms. Hassan (for herself, Mr. Kaine, Mrs. Shaheen, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a career pathway grant program.
	
 1.Short titleThis Act may be cited as the Gateway to Careers Act of 2018.
 2.Career Pathways Grant ProgramTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following:
			
				BBCareer Pathway Grant Program
					899.Career Pathway Grant Program
 (a)DefinitionsIn this section: (1)WIOA DefinitionsThe terms area career and technical education school, career pathway, individual with a barrier to employment, industry or sector partnership, integrated education and training, local board, and recognized postsecondary credential have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
							(2)Career pathway partnership
 (A)In GeneralThe term career pathway partnership means a partnership— (i)between an eligible institution, a workforce development partner described in subparagraph (B), and a secondary and adult education partner described in subparagraph (C);
 (ii)evidenced by a formal agreement between partners; and (iii)that is intended to support the development and implementation of a career pathway program.
 (B)Workforce development partnerA workforce development partner described in subparagraph (A) means one or more of the following: (i)A local board.
 (ii)An industry association or other representative of multiple employers in the target industry, including an industry or sector partnership.
 (iii)A community-based organization with experience in providing employment, education, or support services relevant to the career pathway and student populations receiving services under the grant under this section.
 (C)Secondary and adult education partnerA secondary and adult education partner described in subparagraph (A) means one or more of the following:
 (i)A local educational agency, as defined under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (ii)An eligible provider, as defined under section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).
 (iii)An eligible agency, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (3)Eligible institutionThe term eligible institution means— (A)a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year Tribal Colleges or Universities under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education;
 (B)an area career and technical education school that provides education at the postsecondary level; or
 (C)a consortium of entities described in subparagraph (A) or (B). (4)Measurable skill gainsThe term measurable skill gains has the meaning given the term in section 361.155(a)(1)(v) of title 34, Code of Federal Regulations (or successor regulations).
 (b)Program establishedThe Secretary, in consultation with the Secretary of Labor, shall establish a career pathway grant program, through which the Secretary shall award grants, or a competitive basis, to eligible institutions in order to enable eligible institutions to carry out the activities described in subsection (e).
 (c)ApplicationAn eligible institution desiring to receive a grant under this section shall submit an application, at such time and in such manner as the Secretary may require, that includes the following information:
 (1)A description of the career pathway partnership, including the roles and responsibilities of each partner.
 (2)A description of the career pathway program that will be supported under the grant, including a description of the occupations and industries that will be targeted and the recognized postsecondary credentials to be awarded.
 (3)A description of how the career pathway program supported under the grant is aligned and coordinated with other employment, education, and support services offered in the geographic area served under the grant, including services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (4)A description of the student populations that will be served under the grant, including an analysis of any barriers to postsecondary access and completion that such populations face, and an analysis of how the services to be provided under the grant will address those barriers.
 (5)A description of the activities and services to be provided under this grant, consistent with the subsection (e).
 (6)A description of the performance outcomes that the eligible institution plans to achieve, including a description of how the eligible institution will evaluate and measure student progress and measurable skill gains along a career pathway.
 (7)Such other information as the Secretary may require. (d)Geographic diversity; priorityThe Secretary shall award grants under this part in a manner that—
 (1)supports geographic diversity among grantees; and (2)gives priority to partnerships that seek to serve individuals with a barrier to employment or individuals with a barrier to postsecondary education.
 (e)Use of fundsAn eligible institution receiving a grant under this section shall use grant funds to carry out activities that support the development and implementation of career pathways programs, which shall include two or more of the following activities:
 (1)The planning and implementation of agreements between the eligible institution and other partners in the career pathway partnership to support seamless transitions between elements of the career pathway program offered by different partners, as appropriate.
 (2)The development and expansion of new or existing programs at the eligible institution that utilize integrated education and training strategies, and support multiple entry and exit points for working learners, which may include—
 (A)dual-enrollment approaches for secondary students or disconnected youth seeking to transition directly into a career pathway program; and
 (B)strategies that help working students and other nontraditional and adult student populations access skills and recognized postsecondary credentials.
 (3)The provision of direct support services such as childcare, transportation, mental health and substance use disorder treatment, assistance in obtaining health insurance coverage, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), housing, and other benefits, as appropriate.
 (4)The provision of emergency grants to help students facing financial hardships that may impact enrollment or completion of an element of a career pathway program.
 (5)Offering career pathways navigation and case management services. (6)The provision of professional development for faculty and other staff at the eligible institution or at partner organizations described under subparagraph (B) or (C) of subsection (a)(3) on the development and implementation of career pathways.
 (7)The acquisition of equipment necessary to support the delivery of career pathway programs supported through a grant under this section.
 (8)Any other activity identified by the eligible institution or partners as necessary to support the development or implementation of career pathway programs, as long as such activity is clearly outlined in the grant application.
 (f)Duration of awardA grant under this section shall be for a period of not more than 4 years. An eligible institution may apply for subsequent grants after the completion of a grant period.
 (g)ReportsEach eligible institution receiving a grant under this section shall submit a report to the Secretary, on an annual basis, describing—
 (1)the activities provided under the grant, including activities carried out directly by the eligible institution and activities carried out by partner organizations;
 (2)the students receiving services under the grant, disaggregated by age, race or ethnicity, gender, and income; and
 (3)outcomes for students receiving services under the grant, including data relating to— (A)employment of students upon enrollment in the career pathway program, and in the second and fourth quarters after completion;
 (B)median earnings of students upon enrollment in the career pathway program, and in the second quarter after completion of the program or attainment of a recognized postsecondary credential;
 (C)the percentage of students receiving a high school diploma or recognized equivalent; (D)the percentage of students receiving a recognized postsecondary credential;
 (E)the percentage of students who achieve measurable skill gains toward a recognized postsecondary credential or employment; and
 (F)the percentage of students receiving support services, disaggregated by type of service. (h)Authorization of appropriationsThere are authorized to be appropriated to carry out the activities described in this section, such sums as may be necessary for fiscal year 2018 and for each subsequent fiscal year thereafter..